Case 7:15-cv-00095-NKM-JCH Document 85 Filed 11/27/19 Page 1 of 1 Pageid#: 441




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF VIRGINIA
                                   Roanoke Division

 CARL D. GORDON,                                     )
           Plaintiff,                                )       Case No. 7:15-cv-00095
                                                     )
 v.                                                  )       ORDER
                                                     )
 DIRECTOR FRED SCHILLING, et al.,                    )       By: Joel C. Hoppe
           Defendants.                               )       United States Magistrate Judge

       The Court held a status conference today with counsel for the parties. To manage

 disclosure of discovery and enable the parties to evaluate the case for settlement, Defendants are

 DIRECTED to produce to Plaintiff’s counsel, no later than December 11, 2019, Plaintiff’s entire

 medical record from 2011 to the present. Furthermore, the Scheduling Order, ECF No. 81, is

 MODIFIED as follows:

       Plaintiff’s Initial Expert Disclosure                        January 10, 2020

       Defendants’ Initial Expert Disclosure                        February 10, 2010

       It is so ORDERED.

                                                     Enter: November 27, 2019



                                                     Joel C. Hoppe
                                                     United States Magistrate Judge
